Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at June 30, 2013 (Unaudited) Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) Contents Page Auditors’ Report 2 Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) Condensed Separate Interim Statements of Financial Position 3 Condensed information pertaining to the Interim Profit or Loss 5 CondensedInterim Statement of Comprehensive Income 6 Condensed Interim Statement of Cash Flows 7 Notes to the condensed separate interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Subject: Special auditors’ report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq”- The Israel Telecommunication Corporation Ltd. (hereinafter– “the Company”) as of June 30, 2013 and for the six and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information for these interim periods based on our review. We did not review the separate financial information from the financial statements of investee companies the investments in which amounted to NIS 200 million as of June 30, 2013, and which the loss from these investee companies amounted to approximately NIS 7 million and NIS 8 million for the six and three month periods then ended, respectively. The financial statements of those companies were reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might have been identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information is not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 4. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) August 4, 2013 2 Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) CondensedInterim Statements of Financial Position June 30, 2013 June 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives Trade receivables Other receivables Inventories 20 28 13 Loans to investees Assets classified as held for sale 97 28 44 Total current assets Investments, including derivatives 70 72 67 Trade and other receivables Property, plant and equipment Intangible assets Investment in investees Loans to investees Deferred tax assets 55 * * Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) June 30, 2013 June 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Provisions (Note 4) Employee benefits * * Dividend payable Total current liabilities Debentures Loans Employee benefits * * Other liabilities 76 41 54 Dividend payable - - Total non-current liabilities Total liabilities Equity Share capital Share premium 82 Reserves Deficit ) )* )* Total equity Total liabilities and equity /s/ Shaul Elovitch /s/ Stella Handler /s/ David "Dudu" Mizrahi Shaul Elovitch Stella Handler David "Dudu" Mizrahi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: August 4, 2013 * Restated due to retrospective application of IAS 19 Employee Benefits, see Note 1.3 The attached notes are an integral part of these condensed separate interim financial information. 4 Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) Condensed information pertaining to the Interim Profit or Loss Six months ended June 30 Three months ended June 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 2) Cost of Activities Depreciation and amortization Salaries * Operating and general expenses  (Note 3) Other operating expenses (income), net ) (6 ) ) 16 ) Operating profit Financing expenses (income) Financing expenses * Finance revenues ) Financing expenses, net 53 76 Profit after financing expenses, net Share in earnings of investees, net Profit before income tax Income tax 98 * Profit for the period attributable to the owners of the Company * Restated due to retrospective application of IAS 19 Employee Benefits, see Note 1.3 The attached notes are an integral part of these condensed separate interim financial information. 5 Condensed Separate Interim Financial Information as at June 30, 2013 (unaudited) CondensedInterim Statement of Comprehensive Income Six months ended June 30 Three months ended June 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period * Items of other comprehensive income not transferred to profit and loss Actuarial gains (losses) net of tax - ) Items of other comprehensive income (net of tax) after initial recognition in comprehensive income is transferred to profit or loss (4
